           Case 2:19-cv-12369-WBV Document 6 Filed 09/17/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA



    JOSEPH H. TRIM                                                CIVIL ACTION

    VERSUS                                                        NO. 19-12369

    DARRYL VANNOY                                                 SECTION: AD@(5)

                                        ORDER
        The Court, having considered the Petition, 1 the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, 2 the Petitioner’s

Response, 3 and the Magistrate Judge’s subsequent Order, 4 hereby approves the

Report and Recommendation of the United States Magistrate Judge and adopts it as

its opinion in this matter. Accordingly,

        IT IS HEREBY ORDERED that the Petition of Joseph Trim for issuance of

a writ of habeas corpus under 28 U.S.C. § 2254, is hereby DISMISSED WITHOUT

PREJUDICE.

        New Orleans, Louisiana, September 16, 2020.




                                           ______________________________
                                           WENDY B. VITTER
                                           United States District Judge



1 R. Doc. 1 (deficient)
2 R. Doc. 3.
3 R. Doc. 4.
4 R. Doc. 5.
